—Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered March 7, 1991, convicting defendant, after a plea of guilty, of robbery in the first degree, and sentencing him to a term of 6 to 12 years, unanimously affirmed.
At sentencing, the defendant moved to withdraw his plea claiming that he had poor rapport with his lawyer, that his lawyer promised him something and that he was innocent. The Judge, who was present at the plea, reminded the defen*377dant that during the plea he had stated that he had not been promised anything other than the minimum sentence promised by the court.
The court properly exercised its discretion to deny defendant’s motion to withdraw his plea after inquiry revealed no factual support for either the claim of innocence or coercion by counsel (People v Fowler, 167 AD2d 154, lv denied 77 NY2d 838). Concur—Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.